Title: To John Adams from William Tudor, 12 February 1777
From: Tudor, William
To: Adams, John


     
      My dear Sir
      Morris Town 12th. Feby. 1777
     
     We had a Court Martial set at Chatham last Week for the Trial of a Colo. Buckner of the 6th. Virginia Battalion in the Continental Service, accused of Misbehaviour and Cowardice. The Court after a hearing of two Days found him guilty “of misbehaving before the Enemy, and of deserting his Post and Party in Time of Action.” And sentenced him to be cashiered, and rendered incapable of ever holding any military Office in the American Service. In Obedience to the Articles of War and the Sentence of the Court I have transmitted a Copy of the Charge, and the Judgement of the Court to a Printer in Virginia to be published. This must effectually damn his Character in that State. The shamefull Cowardice of this Man has been a most mortifying Stroke to the whole Corps of Virginia Officers, as he has shewn the World that a Man may be a Coward and yet come from Virginia.
     Yesterday all the New England Troops who agreed to tarry for 6 Weeks from 1st. Jany. were discharged, the Time being expired, and we have now only southern Regiments on this Side Hudson’s River. By far the greatest Part of the Men who tarry’d are from the Massachusetts State. It is a Pity that these poor Fellows whose Services and Hardships have been great, should now go home without being paid what was promised them, but the Pay Master has no Money, and they accuse the General Officers of deceiving them. This is not the first Complaint of the States badly paying their Troops. They say that though Congress may not be able to cloathe them, they ought, because they can, regularly pay them.
     Two Hessian Deserters came in to Day. They confirm, what we had before learnt from Prisoners and Deserters that their Army are growing very sickly. That they are badly fed, and worse paid. That they are much in Want of Forage, and that the Severity of their Duty has produced a Spirit of Discontent throughout their Army.
     If Reinforcements speedily come in, Mr. Howe will not be able to make very distant Excursions from Brunswick. If we can but get 20,000 Men together by 1st. of Apl. the British Army will hardly cross the Deleware next Summer. From the Accounts in the Eastern Papers, Appearances in Europe are exceedingly favourable. Should France make a Diversion in our Favour in the Spring, next Campaign I believe will fix America forever independent of the Smiles or Frowns of Great haughty Britain. I am with every Sentiment of Esteem & Respect Your Friend & hble Servt.
     
      Wm Tudor
     
    